        Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 UNITED STATES OF AMERICA

 vs.                                         CRIMINAL ACTION No.: 3:96-CR-70-HTW-FKB
 BEN BERNARD CASTON


                                              ORDER

         BEFORE THIS COURT is defendant’s Motion for Compassionate Release Due to

COVID-19 [Docket no. 78]. Defendant, by his motion, asks this court to reduce his sentence, or

to order the United States Bureau of Prisons to allow him to serve the remainder of his sentence

on home detention. The United States of America opposes such motion, saying that defendant has

failed to meet his burden of proof. This court has reviewed the submissions of the parties and finds

that defendant’s Motion for Compassionate Release Due to COVID-19 [Docket no. 78] must be

denied for the reasons set forth below.

   I.       FACTUAL BASIS

         Offense Conduct and Subsequent Supervised Release Revocation

         In 1996, the defendant pled guilty to armed bank robbery and use of a firearm in the course

of a violent crime. United States District Court Judge William H. Barbour sentenced the defendant

to serve a total of 248 months in prison, followed by a term of four (4) years supervised release.

The United States Bureau of Prisons (hereinafter referred to as “BOP) released the defendant from

custody in 2015. Defendant then began to serve his term of supervised release.

         Following a lengthy revocation hearing, encompassing three (3) days, during which time

this court heard from three (3) witnesses and took various documentation into evidence, this court

found that defendant Caston had committed the following violations of his Supervised Release: 1)



                                                  1
      Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 2 of 13




Armed Robbery; 2) conspiracy to commit Armed Robbery; 3) Escape from a Jackson Police

Department patrol car following his arrest; and 4) association with Frederick Harper, a known

convicted felon. Relative to a fifth (5th) violation, this court found that after Caston had been

arrested and questioned by the Jackson Police Department , he unlawfully escaped custody and his

whereabouts were unknown until he was captured in Crystal Springs, Mississippi, by the United

States Marshals’ Fugitive Task Force.

       This court, thereafter, on July 17, 2019, sentenced Caston to serve a total of ninety-six (96)

months on two (2) counts, with no reimposed supervised release. The defendant is presently

incarcerated at Federal Correctional Institution (hereinafter referred to as “FCI”) Yazoo City

Medium. His current projected release date is January 3, 2025.

       BOP and the COVID-19 Pandemic

       COVID-19, an extremely contagious illness, has caused many deaths in the United States

in a short period of time and has resulted in massive disruption to the American society and

economy. In response to the pandemic, BOP has taken significant measures to protect the health

of the inmates in its charge.

       BOP has explained that “maintaining safety and security of [BOP] institutions is [BOP’s]

highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (3/19/2020).

BOP has had a Pandemic Influenza Plan in place since 2012. That protocol is lengthy and detailed,

establishing a six-phase framework requiring BOP facilities to begin preparations first, upon a

“[s]uspected human outbreak overseas.” The plan addresses social distancing, hygienic and

cleaning protocols, and the quarantining and treatment of symptomatic inmates.

       Consistent with that plan, BOP began planning for potential coronavirus transmissions in

January, 2020. At that time, BOP established a working group to develop policies in consultation



                                                 2
      Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 3 of 13




with subject matter experts in the Centers for Disease Control and Prevention (hereinafter referred

to as “CDC”). BOP also reviewed guidance from the World Health Organization (hereinafter

referred to as “WHO”).

        On March 13, 2020, BOP began to modify its operations, in accordance with its

Coronavirus (COVID-19) Action Plan (hereinafter referred to as “Action Plan”), to minimize the

risk of COVID-19 transmission into and inside its facilities. Since that time, as events require,

BOP repeatedly has revised the Action Plan to address the crisis.

        Beginning April 1, 2020, BOP implemented Phase Five of the Action Plan, which currently

governs operations. The current modified operations plan requires that all inmates in every BOP

institution be secured in their assigned cells/quarters for a period of at least fourteen (14) days, in

order to stop any spread of the disease. Only limited group gatherings are allowed, with attention

to social distancing, to the extent possible, to facilitate commissary, laundry, showers, telephone,

and computer access. BOP further has severely limited the movement of inmates and detainees

among its facilities. Though there will be exceptions for medical treatment and similar exigencies,

this step, as well, will limit transmissions of the disease. Likewise, all official staff travel has been

cancelled, as has most staff training.

        All staff and inmates have been and will continue to be issued face masks and strongly

encouraged to wear an appropriate face covering in public areas when social distancing cannot be

achieved.

        Every newly admitted inmate is screened for “COVID-19 exposure risk factors and

symptoms”. Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum

of fourteen (14) days, or until cleared by medical staff. Symptomatic inmates are placed in isolation

until they test negative for COVID-19, or are cleared by medical staff as meeting CDC criteria for



                                                   3
         Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 4 of 13




release from isolation. In addition, in areas with sustained community transmission, such as

Philadelphia, all facility staff are screened for symptoms. Staff registering a temperature of 100.4

degrees Fahrenheit or higher are barred from the facility on that basis alone. A staff member with

a stuffy or runny nose can be placed on leave by a medical officer.

          Contractor access to BOP facilities is restricted to only those performing essential services

(e.g., medical or mental health care, religious, etc.), or those who perform necessary maintenance

on essential systems. All volunteer visits are suspended, absent authorization by the Deputy

Director of BOP. Any contractor or volunteer who requires access will be screened for symptoms

and risk factors.

          BOP stopped social and legal visits on March 13, 2020, and those visits remain suspended,

to limit the number of people entering the facility and interacting with inmates. In order to ensure

that familial relationships are maintained throughout this disruption, BOP has increased detainees’

telephone allowance to 500 minutes per month. Tours of facilities are also suspended. Legal visits

will be permitted on a case-by-case basis after the attorney has been screened for infection in

accordance with the screening protocols for prison staff.

          In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, BOP is exercising greater

authority to designate inmates for home confinement. On March 26, 2020, the Attorney General

directed the Director of the Bureau of Prisons, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place prisoners in home

confinement. That authority includes the ability to place an inmate in home confinement during

the last six months or last 10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2)1,



1
    (c) Prerelease custody.—[…]

                                                   4
       Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 5 of 13




and to move to home confinement those elderly and terminally ill inmates specified in 34 U.S.C.

§ 60541(g)2.



         (2) Home confinement authority.--The authority under this subsection may be used to place a prisoner in
         home confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.
         The Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk levels and lower needs
         on home confinement for the maximum amount of time permitted under this paragraph.
18 U.S.C.A. § 3624 (West)
2
  (g) Elderly and family reunification for certain nonviolent offenders pilot program
         (1) Program authorized
                   (A) In general
                             The Attorney General shall conduct a pilot program to determine the effectiveness of
                             removing eligible elderly offenders and eligible terminally ill offenders from Bureau of
                             Prisons facilities and placing such offenders on home detention until the expiration of the
                             prison term to which the offender was sentenced.
                   (B) Placement in home detention
                             In carrying out a pilot program as described in subparagraph (A), the Attorney General
                             may release some or all eligible elderly offenders and eligible terminally ill offenders from
                             Bureau of Prisons facilities to home detention, upon written request from either the Bureau
                             of Prisons or an eligible elderly offender or eligible terminally ill offender.
                   (C) Waiver
                             The Attorney General is authorized to waive the requirements of section 3624 of Title 18
                             as necessary to provide for the release of some or all eligible elderly offenders and eligible
                             terminally ill offenders from Bureau of Prisons facilities to home detention for the purposes
                             of the pilot program under this subsection.
         (2) Violation of terms of home detention
                   A violation by an eligible elderly offender or eligible terminally ill offender of the terms of home
                   detention (including the commission of another Federal, State, or local crime) shall result in the
                   removal of that offender from home detention and the return of that offender to the designated
                   Bureau of Prisons institution in which that offender was imprisoned immediately before placement
                   on home detention under paragraph (1), or to another appropriate Bureau of Prisons institution, as
                   determined by the Bureau of Prisons.
         (3) Scope of pilot program
                   A pilot program under paragraph (1) shall be conducted through Bureau of Prisons facilities
                   designated by the Attorney General as appropriate for the pilot program and shall be carried out
                   during fiscal years 2019 through 2023.
         (4) Implementation and evaluation
                   The Attorney General shall monitor and evaluate each eligible elderly offender or eligible terminally
                   ill offender placed on home detention under this section, and shall report to Congress concerning
                   the experience with the program at the end of the period described in paragraph (3). The
                   Administrative Office of the United States Courts and the United States probation offices shall
                   provide such assistance and carry out such functions as the Attorney General may request in
                   monitoring, supervising, providing services to, and evaluating eligible elderly offenders and eligible
                   terminally ill offenders released to home detention under this section.
         (5) Definitions
                   In this section:
                             (A) Eligible elderly offender

                                                            5
       Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 6 of 13




                                 The term “eligible elderly offender” means an offender in the custody of the
                                 Bureau of Prisons--
                                 (i) who is not less than 60 years of age;
                                 (ii) who is serving a term of imprisonment that is not life imprisonment based on
                                 conviction for an offense or offenses that do not include any crime of violence (as
                                 defined in section 16 of Title 18), sex offense (as defined in section 20911(5) of
                                 this title), offense described in section 2332b(g)(5)(B) of Title 18, or offense
                                 under chapter 37 of Title 18, and has served 2/3 of the term of imprisonment to
                                 which the offender was sentenced;
                                 (iii) who has not been convicted in the past of any Federal or State crime of
                                 violence, sex offense, or other offense described in clause (ii);
                                 (iv) who has not been determined by the Bureau of Prisons, on the basis of
                                 information the Bureau uses to make custody classifications, and in the sole
                                 discretion of the Bureau, to have a history of violence, or of engaging in conduct
                                 constituting a sex offense or other offense described in clause (ii);
                                 (v) who has not escaped, or attempted to escape, from a Bureau of Prisons
                                 institution;
                                 (vi) with respect to whom the Bureau of Prisons has determined that release to
                                 home detention under this section will result in a substantial net reduction of costs
                                 to the Federal Government; and
                                 (vii) who has been determined by the Bureau of Prisons to be at no substantial
                                 risk of engaging in criminal conduct or of endangering any person or the public if
                                 released to home detention.
                        (B) Home detention
                        The term “home detention” has the same meaning given the term in the Federal Sentencing
                        Guidelines as of April 9, 2008, and includes detention in a nursing home or other residential
                        long-term care facility.
                        (C) Term of imprisonment
                        The term “term of imprisonment” includes multiple terms of imprisonment ordered to run
                        consecutively or concurrently, which shall be treated as a single, aggregate term of
                        imprisonment for purposes of this section.
                        (D) Eligible terminally ill offender
                        The term “eligible terminally ill offender” means an offender in the custody of the Bureau
                        of Prisons who--
                                 (i) is serving a term of imprisonment based on conviction for an offense or
                                 offenses that do not include any crime of violence (as defined in section 16(a) of
                                 Title 18), sex offense (as defined in section 20911(5) of this title), offense
                                 described in section 2332b(g)(5)(B) of Title 18, or offense under chapter 37 of
                                 Title 18;
                                 (ii) satisfies the criteria specified in clauses (iii) through (vii) of subparagraph (A);
                                 and
                                 (iii) has been determined by a medical doctor approved by the Bureau of Prisons
                                 to be--
                                            (I) in need of care at a nursing home, intermediate care facility, or
                                            assisted living facility, as those terms are defined in section 1715w of
                                            Title 12; or
                                            (II) diagnosed with a terminal illness.
34 U.S.C.A. § 60541 (West)

                                                            6
      Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 7 of 13




         Congress also has acted to enhance BOP’s flexibility to respond to the pandemic. Under

the Coronavirus Aid, Relief, and Economic Security Act (hereinafter referred to as “CARES Act”),

enacted on March 27, 2020, BOP may “lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement” if the Attorney General finds that

emergency conditions will materially affect the functioning of BOP. Pub. L. No. 116-136, §

12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621 note). On April 3, 2020, the

Attorney General gave the Director of BOP the authority to exercise this discretion, beginning at

the facilities that thus far have seen the greatest incidence of coronavirus transmission. As of

August 7, 2020, BOP has transferred 7,378 inmates to home confinement.

         Taken together, all of these measures are designed to mitigate sharply the risks of COVID-

19 transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and

to adjust its practices as necessary to maintain the safety of prison staff and inmates, while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

         The defendant herein has served approximately 37.5% of his 96-month term of

incarceration. He is not scheduled to be released until January 3, 2025. The defendant is currently

housed at the FCI Yazoo City Medium Facility, which, as of August 11, 2021, has two hundred

and twenty-five (225) confirmed cases out of a population of 1,519.

   II.      ANALYSIS

         The defendant filed his motion citing Title 18 U.S.C. § 3582(c)(1)(A) for authority. Section

3582, commonly referred to as the First Step Act, provides:

         (c) Modification of an imposed term of imprisonment.--The court may not modify
         a term of imprisonment once it has been imposed except that--
                (1) in any case—
                        (A) the court, upon motion of the Director of the Bureau of Prisons,
                        or upon motion of the defendant after the defendant has fully
                        exhausted all administrative rights to appeal a failure of the Bureau
                                                  7
      Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 8 of 13




                       of Prisons to bring a motion on the defendant's behalf or the lapse of
                       30 days from the receipt of such a request by the warden of the
                       defendant's facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or supervised
                       release with or without conditions that does not exceed the unserved
                       portion of the original term of imprisonment), after considering the
                       factors set forth in section 3553(a) to the extent that they are
                       applicable, if it finds that--
                               (i) extraordinary and compelling reasons warrant such a
                               reduction; or
                               (ii) the defendant is at least 70 years of age, has served at
                               least 30 years in prison, pursuant to a sentence imposed
                               under section 3559(c), for the offense or offenses for which
                               the defendant is currently imprisoned, and a determination
                               has been made by the Director of the Bureau of Prisons that
                               the defendant is not a danger to the safety of any other person
                               or the community, as provided under section 3142(g);
                                       and that such a reduction is consistent with
                                       applicable policy statements issued by the
                                       Sentencing Commission; and
                       (B) the court may modify an imposed term of imprisonment to the
                       extent otherwise expressly permitted by statute or by Rule 35 of the
                       Federal Rules of Criminal Procedure; […]

18 U.S.C.A. § 3582 (West).

           a. Exhaustion of Administrative Remedy

       Neither party has provided this court with any evidentiary support showing that defendant

has exhausted his administrative remedies before the United States Bureau of Prisons (hereinafter

referred to as “BOP”) as required by Title 18 U.S.C. § 3582(c)(1)(A). An inmate must have

requested a compassionate release through BOP, been denied, or thirty (30) days have lapsed

without a response from BOP, before filing his motion for compassionate release with this court.

Accordingly, this court finds that this matter is not properly before this court.

           b. Burden of Proof

       In general, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

                                                  8
      Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 9 of 13




2019). As the terminology in the statute makes clear, compassionate release is “rare” and

“extraordinary.” United States v. Willis, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019) (citations

omitted).

       To establish that the defendant should be afforded compassionate release, the defendant

must show that “extraordinary and compelling circumstances exist”. 18 U.S.C. § 3582. The United

States Congress further defined its intent in Title 28 U.S.C. § 994(t) which provides:

       The Commission, in promulgating general policy statements regarding the
       sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall
       describe what should be considered extraordinary and compelling reasons for
       sentence reduction, including the criteria to be applied and a list of specific
       examples. Rehabilitation of the defendant alone shall not be considered an
       extraordinary and compelling reason.

       For further guidance, the Sentencing Guidelines policy statement at § 1B1.13 provides that

the court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,” and

the court determines that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”

       The Commission identifies the “extraordinary and compelling reasons” that may justify

compassionate release as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the community],
       extraordinary and compelling reasons exist under any of the circumstances set forth
       below:
               (A) Medical Condition of the Defendant.—
                       (i) The defendant is suffering from a terminal illness (i.e., a serious
                       and advanced illness with an end of life trajectory). A specific
                       prognosis of life expectancy (i.e., a probability of death within a
                       specific time period) is not required. Examples include metastatic
                       solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                       organ disease, and advanced dementia.
                       (ii) The defendant is—

                                                  9
     Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 10 of 13




                             (I) suffering from a serious physical or medical condition,
                             (II) suffering from a serious functional or cognitive
                             impairment, or
                             (III) experiencing deteriorating physical or mental health
                             because of the aging process, that substantially diminishes
                             the ability of the defendant to provide self-care within the
                             environment of a correctional facility and from which he or
                             she is not expected to recover.
              (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or mental health because of
              the aging process; and (iii) has served at least 10 years or 75 percent of his
              or her term of imprisonment, whichever is less.
              (C) Family Circumstances.—
                      (i) The death or incapacitation of the caregiver of the defendant’s
                      minor child or minor children.
                      (ii) The incapacitation of the defendant’s spouse or registered
                      partner when the defendant would be the only available caregiver
                      for the spouse or registered partner.
              (D) Other Reasons.—As determined by the Director of the Bureau of
              Prisons, there exists in the defendant’s case an extraordinary and
              compelling reason other than, or in combination with, the reasons described
              in subdivisions (A) through (C).

       Defendant’s sole contention in bringing the motion sub judice is that the COVID-19

pandemic gripping this country places him at danger in the prison setting. He alleges no serious

medical conditions that are known factors for increasing the defendant’s risk for contracting

COVID-19. As United States District Court Judge Keith Starett recently said:

       “Preexisting medical conditions that place a defendant at increased risk for serious
       illness from COVID-19 are not in and of themselves sufficient to establish” grounds
       for compassionate release. United States v. McLin, 2020 WL 3803919, at *3 (S.D.
       Miss. July 7, 2020). Likewise, “general concerns about possible exposure to
       COVID-19” are not sufficient. United States v. Takewell, 2020 WL 404360 at *4
       (W.D. Louisiana July 17, 2020). “[T]he mere existence of COVID-19 in society”
       and, consequently, the prison system “cannot independently justify compassionate
       release, especially considering BOP's statutory role, and its extensive and
       professional efforts to curtail the virus's spread.” United States v. Raia, 954 F.3d
       594, 597 (3rd Cir. 2020) (citing BOP's COVID-19 Action Plan).




                                               10
      Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 11 of 13




United States v. Williams, No. 2:16-CR-10-KS-MTP, 2020 WL 4210476, at *3 (S.D. Miss. July

22, 2020). A generalized fear of contracting COVID-19 does not justify compassionate release.

United States v. Brown, No. 3:18-cr-29-DCB-LRA, 2020 U.S. Dist. LEXIS 109625, at *5 (S.D.

Miss. June 23, 2020) (Citing United States v. Williams, No. 3:19-00239-01, 2020 U.S. Dist. LEXIS

99374, 2020 WL 3037075, at * (W.D. La. Jun. 5, 2020); United States v. Veras, No. 3:19-cr-010,

2020 U.S. Dist. LEXIS 59748, 2020 WL 1675975, at * 6 (M.D. Pa. Apr. 6, 2020); United States

v. Clark, No. CR 17-85-SDD-RLB, 2020 U.S. Dist. LEXIS 59439, 2020 WL 1557397, at *5 (M.D.

La. Apr. 1, 2020)).

         Then, the court examines the defendant’s violent and disturbing past. Even if this court

were to find that Caston had presented extraordinary and compelling reasons to grant

compassionate release, he still has not demonstrated that he “is not a danger to the safety of any

other person or to the community, as provided in Title 18 U.S.C. § 3142(g).” U.S.S.G. §

1B1.13(2)3. Title 18 U.S.C. § 3142(g)4 requires this court to consider factors such as the nature


3
  Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a term
of imprisonment (and may impose a term of supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment) if, after considering the factors set forth in 18 U.S.C. § 3553(a),
to the extent that they are applicable, the court determines that--
         (1)(A) Extraordinary and compelling reasons warrant the reduction; or
                  (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years in prison pursuant
                  to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or offenses for which the defendant
                  is imprisoned;
         (2) The defendant is not a danger to the safety of any other person or to the community, as provided in 18
         U.S.C. § 3142(g); and
         (3) The reduction is consistent with this policy statement.
U.S.S.G. 1B1.13
4
  (g) Factors to be considered.--The judicial officer shall, in determining whether there are conditions of release that
will reasonably assure the appearance of the person as required and the safety of any other person and the community,
take into account the available information concerning--
         (1) the nature and circumstances of the offense charged, including whether the offense is a crime of violence,
         a violation of section 1591, a Federal crime of terrorism, or involves a minor victim or a controlled substance,
         firearm, explosive, or destructive device;

                                                           11
     Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 12 of 13




and circumstances of the charged offense, the history and characteristics of the defendant, and the

nature and seriousness of the danger to any person or the community at large that would be posed

by the defendant's release. The safety of the community has been found to refer “not only to the

mere danger of physical violence but also to the danger that the defendant might engage in [any]

criminal activity to the community’s detriment.” United States v. Mackie, 876 F. Supp. 1489, 1491

(E.D. La. 1994).

        Caston’s crimes of conviction are both violent crimes: bank robbery; and brandishing a

firearm during a crime of violence. Caston’s original sentence of 248 months in prison reflect the

seriousness of his violent offense. BOP released him on his original sentence in June, 2015.

        Not long after his release, Caston was charged with violating his supervised release. On

February 24, 2018, he and Frederick Harper, another felon, committed armed robbery. While under

arrest for that armed robbery, Caston escaped police custody and was not found until much later,

in Crystal Springs, Mississippi. After two (2) days of testimony and argument, this court sentenced

Caston to a further ninety-six (96) months incarceration because this court determined that Caston

was a threat to the community. This court has not changed its opinion. Caston is an unrepentant


        (2) the weight of the evidence against the person;
        (3) the history and characteristics of the person, including--
                 (A) the person's character, physical and mental condition, family ties, employment, financial
                 resources, length of residence in the community, community ties, past conduct, history relating to
                 drug or alcohol abuse, criminal history, and record concerning appearance at court proceedings; and
                 (B) whether, at the time of the current offense or arrest, the person was on probation, on parole, or
                 on other release pending trial, sentencing, appeal, or completion of sentence for an offense under
                 Federal, State, or local law; and
        (4) the nature and seriousness of the danger to any person or the community that would be posed by the
        person's release. In considering the conditions of release described in subsection (c)(1)(B)(xi) or
        (c)(1)(B)(xii) of this section, the judicial officer may upon his own motion, or shall upon the motion of the
        Government, conduct an inquiry into the source of the property to be designated for potential forfeiture or
        offered as collateral to secure a bond, and shall decline to accept the designation, or the use as collateral, of
        property that, because of its source, will not reasonably assure the appearance of the person as required.
18 U.S.C.A. § 3142 (West)

                                                          12
     Case 3:96-cr-00070-HTW-FKB Document 85 Filed 08/13/21 Page 13 of 13




violent criminal and a danger to the community. Accordingly, this court would not grant a

compassionate release even if it had found that Caston had presented extraordinary and compelling

reasons for his release.

   III.      CONCLUSION

          IT IS, THEREFORE ORDERED that defendant’s Motion for Compassionate

Release Due to COVID-19 [Docket no. 78] is hereby DENIED for the reasons stated above.

          SO ORDERED this the 13th day of August, 2021.

                                     s/ HENRY T. WINGATE
                                     UNITED STATES DISTRICT COURT JUDGE




                                               13
